     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 1 of 15 Page ID #:1



 1
      Jeffrey T. Thomas, SBN 106409
 2      jtthomas@gibsondunn.com
      GIBSON, DUNN & CRUTCHER LLP
 3
      3161 Michelson Drive
 4    Irvine, CA 92612-4412
      Telephone: (949) 451-3800
 5
      Facsimile: (949) 451-4220
 6
      Sean S. Twomey, SBN 279527                Christopher J. Renk
 7
       stwomey@gibsondunn.com                    crenk@bannerwitcoff.com
 8    GIBSON, DUNN & CRUTCHER LLP               BANNER & WITCOFF, LTD.
 9
      333 South Grand Avenue                    71 South Wacker Drive, Suite 3600
      Los Angeles, CA 90071-3197                Chicago, IL 60606
10    Telephone: (213) 229-7284                 Telephone: (312) 463-5000
11
      Facsimile: (213) 229-6284                 Facsimile: (312) 463-5001

12    [Additional Counsel Listed on Signature   Attorneys for Plaintiff NIKE, Inc.
13    Page]

14                              UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16
17                                          )   Case No. 2:19-cv-9230
     NIKE, INC.,                            )
18                                          )   COMPLAINT FOR PATENT
                   Plaintiff,
19                                          )   INFRINGEMENT
          vs.                               )
20                                          )
     SKECHERS U.S.A., INC.,                     JURY TRIAL REQUESTED
21                                          )
                   Defendant
                                            )
22
                                            )
23
24
25
26
27
28
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 2 of 15 Page ID #:2



 1         Plaintiff NIKE, Inc. (“NIKE”) for its Complaint against Defendant Skechers
 2   U.S.A., Inc. (“Skechers”) alleges as follows:
 3                                    INTRODUCTION
 4         1.    NIKE is the world’s leading designer, marketer, and distributor of athletic
 5   footwear.
 6         2.    NIKE became the industry leader, and maintains that position, by
 7   investing heavily in research, design, and development.
 8         3.    NIKE’s investments in research, design, and development have led to
 9   many innovative footwear technologies, including technologies at issue in this case.
10         4.    NIKE has taken steps to protect and defend its innovative footwear
11   technologies, including by obtaining and enforcing utility patents around the world.
12         5.    NIKE’s intellectual property rights, including its utility patents, are
13   important to its brand, its success, and its competitive position.
14         6.    Skechers also markets and distributes footwear.
15         7.    Instead of innovating its own designs and technologies, Skechers’
16   business strategy includes copying its competitors’ designs and using innovative
17   technologies developed by others to gain market share.           As one commentator
18   explained, “it’s hard to mask that [Skechers] is a copy-cat” that “has blatantly knocked
19   off” the popular products of others. (https://sneakernews.com/2016/07/11/skechers-
20   knockoff-shoes/.)
21         8.    Skechers often copies NIKE’s innovative designs and technologies.
22         9.    NIKE files this lawsuit because Skechers is infringing certain of NIKE’s
23   utility patents directed to NIKE’s innovative Air and footwear cushioning
24   technologies. In particular, Skechers is using NIKE’s patented technology in at least
25   its Skech-Air Jumpin’ Dots shoes and its Skech-Air Mega shoes shown below.
26

27
28

                                                1
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 3 of 15 Page ID #:3



 1             Skech-Air Jumpin’ Dots                     Skech-Air Mega
 2

 3

 4

 5

 6

 7

 8         10. This is not the first time Skechers has infringed NIKE’s intellectual

 9   property rights. This is the fourth lawsuit in a series of lawsuits that NIKE, and its

10   subsidiary Converse Inc., have filed against Skechers asserting a range of intellectual

11   property rights. It started with Skechers using an iconic Converse trademark on its

12   shoes, then Skechers copied patented designs of several successful NIKE shoes, and

13   now Skechers is using NIKE’s patented footwear technologies.

14         11. The first matter is an investigation Converse initiated at the U.S.

15   International Trade Commission (“ITC”) against Skechers and others for infringing

16   Converse’s trademark rights in the midsole configuration Converse has used on its

17   Chuck Taylor All Star shoes since 1932. In the Matter of Certain Footwear Products,

18   USITC Inv. No. 337-TA-936. The investigation is still pending at the ITC. The

19   illustrations below show an authentic Converse All Star shoe next to an example

20   Skechers’ shoe that bears an identical midsole configuration.

21                 Converse All Star Shoe               Skechers’ Shoe
22

23

24

25

26

27
28

                                               2
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 4 of 15 Page ID #:4



 1         12. The second matter is a design patent lawsuit styled NIKE, Inc. v. Skechers
 2   U.S.A., Inc., Case No. 2:17-cv-08509-JAK (Ex). NIKE filed that lawsuit to stop
 3   Skechers’ infringements of NIKE’s patented NIKE Free and Flyknit designs. The
 4   lawsuit is still pending in this Court. The illustrations below show examples of
 5   NIKE’s patented designs next to examples of Skechers’ shoes at issue in that lawsuit.
 6
               NIKE Patented Designs                      Skechers’ Shoes
 7

 8

 9

10

11

12

13

14

15
           13. Skechers responded to the second matter by, in part, filing fifteen separate
16
     petitions for inter partes review with the Patent Office’s Patent Trial & Appeal Board
17
     (“PTAB”) attacking the patentability of NIKE’s designs. The PTAB rejected all of
18
     Skechers’ challenges. That is, the PTAB upheld the patentability of NIKE’s Free and
19
     Flyknit designs fifteen separate times.
20
           14. The third matter is a design patent lawsuit styled NIKE, Inc. v. Skechers
21
     U.S.A., Inc., Case No. 2:19-cv-08418-JAK-E.        NIKE filed that lawsuit to stop
22
     Skechers’ infringements of NIKE’s patented VaporMax and Air Max 270 designs.
23
     The lawsuit is still pending in this Court. The illustrations below show examples of
24
     NIKE’s patented designs next to examples of Skechers’ shoes at issue in that lawsuit.
25

26

27
28

                                               3
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 5 of 15 Page ID #:5



 1             NIKE Patented Designs                     Skechers’ Shoes
 2

 3

 4

 5

 6

 7

 8

 9

10

11         15. Skechers responded to the third matter by publishing the following
12   “letter” in which it accuses NIKE of stifling competition and bullying:
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                               4
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 6 of 15 Page ID #:6



 1         16. Skechers did not deny in its “letter” that its business strategy includes
 2   copying competitor designs and technologies to gain market share. Skechers did not
 3   deny in its “letter” that it often copies NIKE’s innovative designs and technologies.
 4   Instead, Skechers’ response appears to be that its unlawful business practices are
 5   acceptable because it sometimes gets away with it, arguing that NIKE “does not
 6   always prevail” when challenging Skechers’ copying.
 7         17. But Skechers’ statement in its “letter” that the ITC ruled Skechers’
 8   Twinkle Toes and Bobs styles do not infringe Converse’s trademark in the Chuck
 9   Taylor midsole design is only part of the story of that dispute. The ITC also found in
10   the same opinion that other Skechers’ shoes have midsole designs that are identical
11   or nearly identical to Converse’s Chuck Taylor midsole design. In any event, that
12   investigation is still pending at the ITC.
13         18. NIKE’s enforcement of its intellectual property rights against infringers,
14   including copyists like Skechers, is not bullying and it does not stifle competition.
15   The opposite is true. Intellectual property rights are fundamental rights. The founders
16   of our nation included intellectual property rights in the Constitution to “promote the
17   progress of science and useful arts.” These rights encourage companies like NIKE
18   and the talented inventors who work at the Company, to engage in the creative,
19   difficult and resource-intensive endeavor of innovation. If companies like NIKE
20   cannot defend their innovation—and if companies like Skechers are permitted to build
21   multi-billion dollar businesses on the backs of creators and innovators by copying
22   designs and technologies year-after year—it stifles innovation and competition for
23   businesses both big and small.
24         19. The marketplace appears to understand this. Skechers posted its “letter”
25   to Twitter where consumers called-out Skechers for copying. Below are just a few
26   examples of the many comments posted in response to Skechers’ “letter.”
27
28

                                                  5
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 7 of 15 Page ID #:7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                           6
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 8 of 15 Page ID #:8



 1         20. Indeed, Skechers thumbs it nose at fair competition. Skechers’ CEO,
 2   Robert Greenberg, gives orders to knock-off competitor products, Skechers uses code
 3   words in its internal copying documents to attempt to shield the documents from
 4   discovery in litigation, and Skechers’ employees are ordered to make “exact copies”
 5   of competitor shoes. See, e.g., adidas Am., Inc. v. Skechers USA, Inc., No. 3:15-CV-
 6   01741-HZ, 2017 WL 3319190, at *12 (D. Or. Aug. 3, 2017).
 7         21. NIKE will continue to defend its innovations and stop Skechers from free-
 8   riding on NIKE’s significant investment of talent and resources that are deployed to
 9   innovate.
10                                       THE PARTIES
11         22. NIKE is a corporation organized under the laws of the State of Oregon
12   with a principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.
13         23. Skechers is a corporation organized under the laws of the State of
14   Delaware with a principal place of business at 228 Manhattan Beach Boulevard,
15   Manhattan Beach, California 90266.
16                              JURISDICTION AND VENUE
17         24. This is an action for patent infringement arising under the patent laws of
18   the United States, 35 U.S.C. § 100 et seq. This Court has subject matter jurisdiction
19   pursuant to 28 U.S.C. §§ 1331 and 1338(a).
20         25. This Court has personal jurisdiction over Skechers because Skechers
21   maintains its headquarters and principal place of business in this District. This Court
22   also has personal jurisdiction over Skechers because Skechers regularly solicits and
23   conducts business in this District and engages in other persistent courses of conduct
24   in this District. This Court also has personal jurisdiction over Skechers because
25   Skechers derives substantial revenue from goods and services sold to persons or
26   entities in this District and commits acts of infringement in this District, including but
27   not limited to making, using, offering to sell, selling, and/or importing products that
28   infringe one or more claims of NIKE’s patents at issue in this lawsuit.

                                                 7
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 9 of 15 Page ID #:9



 1         26. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400
 2   because Skechers maintains a regular and established place of business in this District
 3   and has committed, and continues to commit, acts of infringement in this District,
 4   including but not limited to making, using, offering to sell, selling, and/or importing
 5   products that infringe one or more claims of NIKE’s patents at issue in this lawsuit.
 6                              FACTUAL BACKGROUND
 7         27. NIKE owns all right, title, and interest in, and has the right to sue and
 8   recover for past, present, and future infringement of, U.S. Patent No. 7,401,420 (the
 9   “’420 patent”).
10         28. The U.S. Patent Office duly and legally issued the ’420 patent on July 22,
11   2008. A true and correct copy of the ’420 patent is attached as Complaint Exhibit A.
12         29. The ’420 patent is presumed to be valid.
13         30. NIKE owns all right, title, and interest in, and has the right to sue and
14   recover for past, present, and future infringement of, U.S. Patent No. 10,098,412 (the
15   “’412 patent”).
16         31. The U.S. Patent Office duly and legally issued the ’412 patent on October
17   16, 2018. A copy of the ’412 patent is attached as Complaint Exhibit B.
18         32. The’412 patent is presumed to be valid.
19         33. Without NIKE’s authorization, Skechers has made, used, offered for sale,
20   sold, and/or imported into the United States shoes the practice the claimed inventions
21   of the ’420 patent and/or the ’412 patent.
22         34. Skechers’ shoes that infringe claims of the ’420 patent include at least the
23   Skech-Air Jumpin’ Dots shoes with model number 81594 (the “Skech-Air Jumpin’
24   Dots”) and the Skech-Air Mega shoes with model numbers 97738 and 97739 (the
25   “Skech-Air Mega”).
26         35. Skechers’ shoes that infringe the ’412 patent include at least the Skech-
27   Air Jumpin’ Dots.
28

                                                  8
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 10 of 15 Page ID #:10



 1         36. The Skech-Air Jumpin’ Dots and the Skech-Air Mega are collectively
 2   referred to in this Complaint as the Infringing Shoes.
 3         37. On information and belief, Skechers sells and offers to sell the Infringing
 4   Shoes directly to end-user customers through its e-commerce websites and its own
 5   retail stores, as well as to third-party resellers, such as department and specialty stores,
 6   through its wholesale distribution channel.
 7         38. On information and belief, Skechers sells and offers to sell the Infringing
 8   Shoes directly to end-user customers in the United States, including in this District.
 9   Likewise, on information and belief, third-party resellers sell and offer to sell the
10   Infringing Shoes in the United States, including in this District.
11         39. Skechers has infringed, and continues to infringe, the ’420 patent and the
12   ’412 patent by making, using, selling, offering to sell, and/or importing at least the
13   Infringing Shoes in this District and elsewhere in the United States without the
14   consent or authorization of NIKE.
15                           FIRST CLAIM FOR RELIEF
               (INFRINGEMENT UNDER 35 U.S.C. § 271(A) OF THE ’420 PATENT)
16

17         40. NIKE re-alleges and incorporates by reference the allegations set forth in

18   paragraphs 1–39 of this Complaint.

19         41. Skechers directly infringes at least claims 14, 15, 16, and 17 of the ’420

20   patent.

21         42. The Infringing Shoes satisfy each and every limitation of claim 14 of the

22   ’420 patent because they are articles of footwear comprising: a sole structure

23   incorporating a fluid-filled bladder and a reinforcing structure secured to the bladder,

24   the sole structure having an upper surface and an opposite lower surface, the upper

25   surface forming a ridge that defines a first portion of a lasting surface, at least a

26   portion of the ridge being an inclined surface formed by the reinforcing structure and

27   located over the bladder, the bladder defining a second portion of the lasting surface;

28

                                                  9
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 11 of 15 Page ID #:11



 1   and an upper secured directly to the first portion of the lasting surface and the second
 2   portion of the lasting surface.
 3         43. The Infringing Shoes satisfy each and every limitation of claim 15 of the
 4   ’420 patent because they are articles of footwear as recited above in paragraph 42 and
 5   the bladder is a single chamber that extends through substantially all of a length of
 6   the sole structure.
 7         44. The Infringing Shoes satisfy each and every limitation of claim 16 of the
 8   ’420 patent because they are articles of footwear as recited above in paragraph 42 and
 9   an adhesive directly bonds the bladder and the reinforcing structure to the upper.
10         45. The Infringing Shoes satisfy each and every limitation of claim 17 of the
11   ’420 patent because they are articles of footwear as recited above in paragraph 42 and
12   the ridge extends along a medial side of the sole structure, along a lateral side of the
13   sole structure, and around a heel region of the sole structure.
14         46. On information and belief, Skechers’ infringement of the ’420 patent has
15   been willful, intentional, and deliberate, at least as of the filing date of this complaint.
16   Skechers knew or should have known that continuing to make, use, offer to sell, sell,
17   and/or import the Infringing Shoes into the United States would directly infringe the
18   ’420 patent, yet Skechers infringed and continues to infringe the ’420 patent.
19         47. As a result of Skechers’ direct infringement of the ’420 patent, NIKE has
20   suffered irreparable harm and damages.
21         48. NIKE has no adequate remedy at law for Skechers’ infringements of the
22   ’420 patent.
23         49. On information and belief, Skechers’ infringements of the ’420 patent
24   will continue unless enjoined by this Court.
25                        SECOND CLAIM FOR RELIEF
              (INFRINGEMENT UNDER 35 U.S.C. § 271(A) OF THE ’412 PATENT)
26

27         50. NIKE re-alleges and incorporates by reference the allegations set forth in

28   paragraphs 1–39 of this Complaint.

                                                 10
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 12 of 15 Page ID #:12



 1         51. Skechers directly infringes at least claims 1-7 of the ’412 patent.
 2         52. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
 3   claim 1 of the ’412 patent because they are articles of footwear comprising: an upper;
 4   an outsole secured to the upper; a cavity disposed between the upper and the outsole;
 5   a plurality of protrusions extending within the cavity toward the upper from a base
 6   end disposed adjacent to the outsole to a distal end disposed within the cavity, the
 7   plurality of protrusions (i) extending from a forefoot region proximate to a forward-
 8   most edge of the article of footwear to a midfoot region of the article of footwear, (ii)
 9   being [sp]aced apart from one another along a longitudinal axis of the article of
10   footwear within the forefoot region, and (iii) including a first protrusion located
11   proximate to the midfoot region and having a height that is greater than a height of
12   the other protrusions of the plurality of protrusions disposed between the first
13   protrusion and the forward-most edge of the article of footwear; and a plurality of
14   foam beads disposed in the cavity, at least a portion of the plurality of foam beads
15   being disposed at a base of the first protrusion.
16         53. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
17   claim 2 of the ’412 patent because they are articles of footwear as recited above in
18   paragraph 52 and the first protrusion is located closer to a heel region of the article of
19   footwear than the other protrusions of the plurality of protrusions.
20         54. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
21   claim 3 of the ’412 patent because they are articles of footwear as recited above in
22   paragraph 52 and the plurality of protrusions progressively decrease in height from
23   the first protrusion to the forward-most edge of the article of footwear.
24         55. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
25   claim 4 of the ’412 patent because they are articles of footwear as recited above in
26   paragraph 52 and the plurality of foam beads is disposed within the cavity between
27   the first protrusion and a rearward-most edge of the article of footwear.
28

                                                11
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 13 of 15 Page ID #:13



 1          56. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
 2   claim 5 of the ’412 patent because they are articles of footwear as recited above in
 3   paragraph 52 and the cavity is substantially filled with the plurality of foam beads
 4   between the first protrusion and the rearward-most edge.
 5          57. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
 6   claim 6 of the ’412 patent because they are articles of footwear as recited above in
 7   paragraph 52 and the plurality of foam beads substantially fills the cavity at a heel
 8   region of the article of footwear disposed between the midfoot region and a rearward-
 9   most edge of the article of footwear.
10          58. The Skech-Air Jumpin’ Dots shoes satisfy each and every limitation of
11   claim 7 of the ’412 patent because they are articles of footwear as recited above in
12   paragraph 52 and the cavity is substantially filled with the plurality of foam beads.
13          59. On information and belief, Skechers’ infringement of the ’412 patent has
14   been willful, intentional, and deliberate, at least as of the filing date of this complaint.
15   Skechers knew or should have known that continuing to make, use, offer to sell, sell,
16   and/or import the Skech-Air Jumpin’ Dots shoes into the United States would directly
17   infringe the ’412 patent, yet Skechers infringed and continues to infringe the ’412
18   patent.
19          60. As a result of Skechers’ direct infringement of the ’412 patent, NIKE has
20   suffered irreparable harm and damages.
21          61. NIKE has no adequate remedy at law for Skechers’ infringements of the
22   ’412 patent.
23          62. On information and belief, Skechers’ infringement of the ’412 patent will
24   continue unless enjoined by this Court.
25                                        JURY DEMAND
26          63. Pursuant to Federal Rule of Civil Procedure 38(b), NIKE hereby demands
27   a trial by jury of all issues so triable.
28

                                                 12
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 14 of 15 Page ID #:14



 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, NIKE respectfully prays for:
 3         A.    A judgment and order that Skechers has infringed the ’420 patent and the
 4   ’412 patent by making, using, offering to sell, selling, and/or importing its infringing
 5   shoes into the United States;
 6         B.    A judgment and order permanently enjoining Skechers and its affiliates,
 7   officers, agents, employees, attorneys, and all other persons acting in concert with
 8   Skechers, from infringing the ’420 patent and the ’412 patent;
 9         C.    A judgment and order requiring Skechers to pay NIKE damages adequate
10   to compensate NIKE for Skechers’ infringements of the ’420 patent and the ’412
11   patent pursuant to 35 U.S.C. § 284, including increased damages up to three times the
12   amount found or assessed pursuant to 35 U.S.C. § 284;
13         D.    A judgment and order requiring Skechers to pay NIKE supplemental
14   damages or profits for any continuing post-verdict infringement up until entry of the
15   final judgment, with an accounting, as needed;
16         E.    A judgment and order requiring Skechers to pay NIKE pre-judgment and
17   post-judgment interest on any damages or profits awarded;
18         F.    A determination that this action is an exceptional case pursuant to 35
19   U.S.C. § 285;
20         G.    An award of NIKE’s attorneys’ fees for bringing and prosecuting this
21   action;
22         H.    An award of NIKE’s costs and expenses incurred in bringing and
23   prosecuting this action; and
24         I.    Such further and additional relief as this Court deems just and proper.
25

26

27
28

                                               13
     Case 2:19-cv-09230 Document 1 Filed 10/28/19 Page 15 of 15 Page ID #:15



 1   Dated: October 28, 2019
 2
                               GIBSON, DUNN & CRUTCHER LLP
 3

 4                             By: /s/ Jeffrey T. Thomas               .
 5                                Jeffrey T. Thomas, SBN 106409
 6                                  jtthomas@gibsondunn.com
                                  Sean S. Twomey, SBN 279527
 7                                  stwomey@gibsondunn.com
 8                                GIBSON, DUNN & CRUTCHER LLP
                                  3161 Michelson Drive
 9                                Irvine, CA 92612
10                                Telephone: (949) 451-3800
                                  Facsimile: (949) 451-4220
11

12                                Christopher J. Renk (pro hac vice to be filed)
                                   crenk@bannerwitcoff.com
13                                Michael J. Harris (pro hac vice to be filed)
14                                 mharris@bannerwitcoff.com
15                                BANNER & WITCOFF, LTD
16                                71 South Wacker Drive, Suite 3600
                                  Chicago, IL 60606
17
                                  Telephone: (312) 463-5000
18                                Facsimile: (312) 463-5001
19
                                  Attorneys for Plaintiff NIKE, Inc.
20

21

22

23

24

25

26

27
28

                                            14
